EXHIBIT 12.1 Ratio of Earnings to Fixed Charges Three Months Ended Year Ended December 31, March 31, 2004 2005 2006 2007 2008 2009 (Dollars in Thousands) Income (Loss) from Continuing Operations $ (4,364 ) $ 3,468 $ 3,020 $ 2,922 $ (27,763 ) $ 564 Plus: Income Taxes (2,476 ) 2,248 2,313 2,343 (13,737 ) 1,099 Fixed Charges 4,757 10,676 17,093 18,259 19,594 4,645 Earnings Available for Fixed Charges (2,083 ) 16,392 22,426 23,524 (21,906 ) 6,308 Fixed Charges: Interest Expense 4,450 10,273 16,687 17,837 18,918 4,460 Estimate Portion of Rental Expense Equivalent to Interest 307 403 406 422 676 185 Total Fixed Charges 4,757 10,676 17,093 18,259 19,594 4,645 Ratio of Earnings to Fixed Charges -0.4 1.5 1.3 1.3 -1.1 1.4 Calculation of Rental Expense Equivalent to Interest Rental Expense 921 1,209 1,217 1,265 2,028 554 Estimated % Equivalent to Interest 33.3 % 33.3 % 33.3 % 33.3 % 33.3 % 33.3 % Estimate Portion of Rental Expense Equivalent to Interest 307 403 406 422 676 185
